Citation Nr: 1709507	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to March 1984. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from June 2010 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
Although the Veteran was previously represented by Disabled American Veterans (DAV), he revoked that representation in a July 2015 correspondence.  In that correspondence, the Veteran stated that he would represent himself until he found another veteran service organization to represent him.  To date, he has not done so and thus the Board recognizes that the Veteran is representing himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal stems from two separate appeal streams.  The first appeal stream raised the issue of entitlement to service connection for gout, and it was perfected in a July 2012 substantive appeal (VA Form 9).  Therein, the Veteran requested a Board hearing at a local VA office.  The second appeal stream raised the issue of entitlement to an initial rating in excess of 50 percent for PTSD, and it was perfected in an October 2015 VA Form 9.  Therein, the Veteran marked the box indicating that he did not want a BVA hearing. 

In a July 2012, the Veteran's former representative initially requested a Travel Board hearing for his service connection claim for gout.  In August 2012, the RO sent a notification letter to the Veteran and his representative and informed them that the Veteran was placed on a Travel Board hearing waiting list.  In August 2013, however, his former representative requested that the Veteran have the opportunity to testify before the Board by videoconference.  Additionally, in certifying the case to the Board, the RO, in the certification of appeal (VA Form 8) noted that the Veteran requested a hearing, which remained outstanding.  To date, he has not been scheduled for such a hearing and thus this case must be remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016)..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

